Citation Nr: 1712263	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-24 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for a left knee condition with degenerative arthritis and cartilage tear, currently rated as 20 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel



INTRODUCTION

The Veteran served in the Army on active duty from August 1976 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The matter was remanded by the Board in December 2014 for further development of the evidence.  Unfortunately, further AOJ action is necessary for proper adjudication of the claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Recently, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court of Appeals for Veterans Claims (Court) held that the final sentence of 
38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The Court specified that VA examination reports should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If possible, range of motion measurements of the opposite undamaged joint should also be tested.  If a test is not conducted, the examination should explain why such test was not necessary.

In May 2016, the Veteran underwent VA examination of the left knee to determine the severity of his left knee condition.  The examination did not test for pain on passive motion for either knee.  While the examiner gave a satisfactory reason for why the right knee was not tested, the examiner did not provide an explanation for why passive motion tests were not performed on the left knee.  

In addition, the May 2016 VA examination was not predicated on a full reading of the claims file or available treatment records.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   Therefore, the Board finds that the May 2016 examination is inadequate.  As such, a remand is warranted for a VA examination that is based on a complete review of the Veteran's claims file and medical history and that tests the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing motions, for the Veteran's left knee.

Furthermore, the Veteran's claim for TDIU is inextricably intertwined with the issue of entitlement to an increased rating for his left knee condition, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to TDIU cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180(1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); see also August 2012 Form 9.  The increased rating claim must be addressed by the AOJ before the Board renders a decision on the TDIU claim.

On remand, the Veteran should be provided a proper duty-to-assist notice letter per 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Then, the AOJ must ensure that the VA examination directed above includes a description of the functional impact of the Veteran's service-connected left knee disorder, as well as the combined functional impact of the Veteran's service-connected disabilities (left knee condition with degenerative arthritis and cartilage tear, and posttraumatic stress disorder (PTSD)).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2016).


Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file. 

2.  Following completion of the above, afford the Veteran a VA examination to determine the current severity of the service-connected left knee condition with degenerative arthritis and cartilage tear.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

As part of this examination, the examiner should evaluate the range of motion for pain in both active motion and passive motion, as well as in weight-bearing and nonweight-bearing scenarios for the left knee.  The examiner should specifically identify the points, if any, at which pain begins.  If possible, range of motion measurements of the opposite undamaged joint should also be tested.  If any such test is not conducted, the examiner must explain why such test was not necessary.

The examiner should also note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner should also state whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should be expressed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner must also describe the functional impact of the service-connected left knee disability, both alone and combined with the Veteran's other service-connected disability, PTSD, while taking into account the Veteran's past education and experience. 

A complete rationale must be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  Readjudicate the claims on appeal in light of all of the evidence of record. If any issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




